Name: Commission Regulation (EEC) No 1403/91 of 28 May 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/32 Official Journal of the European Communities 29 . 5 . 91 COMMISSION REGULATION (EEC) No 1403/91 of 28 May 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 ('), as amended by Regulation (EEC) No 1048/91 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989 , p. 1 . O OJ No L 353, 17 . 12 . 1990, p. 23 . (') OJ No L 81 , 28 . 3 . 1991 , p. 71 . O OJ No L 106, 26 . 4. 1991 , p. 44. 29 . 5 . 91 Official Journal of the European Communities No L 134/33 ANNEX to the Commission Regulation of 28 May 1991 fixing the import levies on frozen sheepmeat and goatmeat ( l) (ECU/100 kg) Week No 22 Week No 23 Week No 24 Week No 25 CN code from 3 to from 10 to from 17 to from 24 to 9 June 1991 16 June 1991 23 June 1991 30 June 1991 0204 30 00 194,095 185,380 176,830 168,198 0204 41 00 194,095 185,380 176,830 168,198 020442 10 135,867 129,766 123,781 117,739 0204 42 30 213,505 203,918 194,513 185,018 0204 42 50 252,324 240,994 229,879 218,657 0204 42 90 252,324 240,994 229,879 218,657 0204 43 00 353,253 337,392 321,831 306,120 0204 50 51 194,095 185,380 176,830 168,198 0204 50 53 135,867 129,766 123,781 117,739 0204 50 55 213,505 203,918 194,513 185,018 0204 50 59 252,324 240,994 229,879 218,657 0204 50 71 252,324 240,994 229,879 218,657 0204 50 79 353,253 337,392 321,831 306,120 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 .